                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

JONATHAN ROBERT SAPP                                                                    PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18-CV-P153-JHM

DAVIESS COUNTY DETENTION CTR.                                                        DEFENDANT

                           MEMORANDUM OPINION AND ORDER

       This is a pro se civil rights action brought pursuant to 42 U.S.C. § 1983. This matter is

before the Court for screening of the complaint pursuant to 28 U.S.C. § 1915A. For the reasons

set forth below, the Court will dismiss some of Plaintiff’s claims but allow him the opportunity

to amend his complaint.

                                I. SUMMARY OF COMPLAINT

       Plaintiff Jonathan Robert Sapp is incarcerated at Daviess County Detention Center

(DCDC). He names DCDC as the Defendant in this action. In his complaint, Plaintiff alleges

that he is either not receiving medical care or is receiving inadequate medical care for the

following physical symptoms and/or conditions – hearing loss, headaches, an ear infection, blood

in urine, a kidney infection, signs of kidney failure, significant weight loss, severe pain, and a

“broken” tooth. Plaintiff also alleges that he suffers from “severe mental depression” and is

“ready to commit some of harmful reason to die.” He states: “The jail is killing me slowly. And

nothing I can do about it.” Plaintiff makes additional allegations concerning his diet. As relief,

Plaintiff seeks damages.

                                     II. LEGAL STANDARD

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any
portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a



                                                    2
claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the dist rict court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       DCDC is not an entity subject to suit under § 1983. Matthews v. Jones, 35 F.3d 1046,

1049 (6th Cir. 1994). Rather, the claims against it are actually against Daviess County as the real

party in interest. Id. (“Since the Police Department is not an entity which may be sued,

Jefferson County is the proper party to address the allegations of Matthews’s complaint.”).

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). The Court will first address the second issue, i.e., whether the

municipality is responsible for the alleged constitutional violation.

       A municipality cannot be held responsible for a constitutional deprivation unless there is

a direct causal link between a municipal policy or custom and the alleged constitutional

deprivation. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Deaton v. Montgomery

Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff

“must (1) identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v. Irving,

330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th

Cir. 1993)). The policy or custom “must be ‘the moving force of the constitutional violation’ in



                                                  3
order to establish the liability of a government body under § 1983.” Searcy v. City of Dayton, 38

F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation

omitted)).

       In the instant case, Plaintiff does not claim that any alleged violation of his constitutional

rights was the result of a policy or custom implemented or endorsed by Daviess County.

Accordingly, the Court will dismiss Plaintiff’s claims against Daviess County for failure to state

a claim upon which relief may be granted.

       The Court, however, is concerned about the seriousness of Plaintiff’s allegations and will

allow Plaintiff the opportunity to amend his complaint to name as Defendants any individuals

whom he believes have violated or continue to violate his constitutional rights. See, e.g.,

LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) of the Federal

Rules of Civil Procedure, a district court can allow a plaintiff to amend his complaint even when

the complaint is subject to dismissal under the PLRA [Prison Litigation Reform Act].”).

                                       IV. CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims against

Daviess County are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a

claim upon which relief may be granted.

       The Clerk of Court is DIRECTED to terminate Daviess County Detention Center as

a party to this action.

       IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint in which

he identifies any individuals who have allegedly violated his rights, names these individuals

as Defendants in this action, specifies that he is suing these Defendants in their individual



                                                 4
capacities, and describes how each Defendant has or continues to violate his constitutional

rights by including details such as which Defendant purportedly did what and when.

Plaintiff should submit a completed summons form for each newly named Defendant within the

same 30-day period.1

         The Court will conduct an initial review of Plaintiff’s amended complaint pursuant to

§ 1915A. Should Plaintiff fail to file an amended complaint with the above information

within the allotted amount of time, Plaintiff’s complaint will be dismissed pursuant to

28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted.

         The Clerk of Court is DIRECTED to send Plaintiff a § 1983 complaint form with this

case number and the word “Amended” written in the caption along with four blank summons

forms.

Date:    October 3, 2018




cc:     Plaintiff, pro se
        Defendant
        Daviess County Attorney
4414.011




1
 Regarding the completion of the summons forms, Plaintiff must: (1) prepare a summons for each Defendant sued;
(2) write or type Defendant’s name and address on the summons in the space provided; (3) write or type Plaintiff’s
name in the space provided; (4) do not fill in any other part of the summons form and do not mail the summons to
any of the defendants.


                                                         5
